     Case 2:17-cr-00227-KJD-NJK Document 65 Filed 01/22/21 Page 1 of 4



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                             Case No. 2:17-cr-00227-KJD-NJK
 8                                            Plaintiff,     ORDER DENYING DEFENDANT’S
                                                             MOTION FOR COMPASSIONATE
 9           v.                                                       RELEASE
10   JORDAN RAESHAUN CAMBRIDGE,
11                                          Defendant.
12          Before the Court is Defendant’s Motion for Compassionate Release (#60). The United
13   States responded in opposition (#62) and Defendant did not reply. The Federal Public Defenders
14   did not supplement Defendant’s pro se motion.
15          I.      Factual and Procedural Background
16          Defendant Jordan Cambridge (“Cambridge”) is serving a 97-month prison sentence.
17   (#62, at 2). In 2017, Cambridge twice sold MDMA pills to an undercover Drug Enforcement
18   Agency (“DEA”) officer. Id. When Cambridge showed up for the third transaction, agents
19   arrested him. Id. A search of Cambridge’s home revealed nearly 5,000 MDMA pills, over 200
20   grams of methamphetamine, and two firearms, one of which had the serial number removed. Id.
21   Cambridge pleaded guilty to conspiracy to distribute MDMA and methamphetamine. Id. The
22   Court then sentenced Cambridge to 97 months in prison. Id.
23          In June 2020, Cambridge sent a letter to the Court, requesting compassionate release. Id.
24   Cambridge asked the Court to release him due to his fear that if he contracted COVID-19 while
25   incarcerated, he would die. (#60, at 1). Cambridge was diagnosed with asthma when he was
26   seven years old. Id. Prior to his arrest, he would take daily medication to manage his asthma and
27   utilize an emergency inhaler when needed. Id. While incarcerated, Cambridge states that he only
28   has access to the emergency inhaler. Id. Cambridge also claims that his depression and anxiety
     Case 2:17-cr-00227-KJD-NJK Document 65 Filed 01/22/21 Page 2 of 4



 1   leave him at higher risk of COVID-19. Id. Since his conviction, Cambridge has completed his
 2   General Educational Development (“G.E.D.”) and is working to become a licensed H.V.A.C.R.
 3   (Heating, Ventilation, Air Conditioning, and Refrigeration) technician. Id. at 2–3. Cambridge
 4   takes responsibility for his immature actions and seeks release to better provide for his fiancée
 5   and children. Id. at 1–3. The Federal Public Defenders filed a notice that they would not be
 6   supplementing Cambridge’s motion. Id. at 3. The United States responded to Cambridge’s
 7   motion and Cambridge did not reply.
 8          II.     Legal Standard
 9          The district court that imposed sentence on a criminal defendant has authority to modify
10   the term of imprisonment under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as
11   amended by the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
12   That statute provides, in relevant part:
13                  [T]he court, upon motion of the Director of the Bureau of Prisons,
                    or upon motion of the defendant after the defendant has fully
14                  exhausted all administrative rights to appeal a failure of the Bureau
                    of Prisons to bring a motion on the defendant's behalf or the lapse of
15                  30 days from the receipt of such a request by the warden of the
                    defendant's facility, whichever is earlier, may reduce the term of
16                  imprisonment (and may impose a term of probation or supervised
                    release with or without conditions that does not exceed the unserved
17                  portion of the original term of imprisonment), after considering the
                    factors set forth in section 3553(a) to the extent that they are
18                  applicable, if it finds that […]extraordinary and compelling reasons
                    warrant such a reduction […] and that such a reduction is consistent
19                  with applicable policy statements issued by the Sentencing
                    Commission[.]
20
21   18 U.S.C. §§ 3582(c)(1)(A), 3582(c)(1)(A)(i).
22          If the defendant has exhausted administrative remedies, the analysis is twofold. First, the
23   Court must consider the same factors applicable at the original sentencing, enumerated in 18
24   U.S.C. § 3553(a), to the extent they remain applicable at the time the motion is brought. 18
25   U.S.C. § 3582(c)(1)(A). Second, the Court must find “extraordinary and compelling reasons” to
26   release a defendant from Bureau of Prisons (“BOP”) custody in a policy statement. Id.
27          III.    Analysis
28          The Court construes a pro se motion liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007)



                                                     -2-
     Case 2:17-cr-00227-KJD-NJK Document 65 Filed 01/22/21 Page 3 of 4



 1   (“A document filed pro se is to be liberally construed . . .”). However, the Court “lacks the
 2   power to act as a party’s lawyer, even for pro se litigants.” Bias v. Moynihan, 508 F.3d 1212,
 3   1219 (9th Cir. 2007). Cambridge’s motion does not mention any attempt to satisfy the
 4   administrative remedy exhaustion requirement. Cambridge also does not ask the Court to waive
 5   this requirement. Even if he had, district courts in this circuit “have near unanimously concluded
 6   that failure to exhaust administrative remedies is fatal to a compassionate release petition even in
 7   light of the urgency created by COVID-19.” United States v. Fuller, No. CR17-0324JLR, 2020
 8   WL 1847751, at *2 (W.D. Wash. Apr. 13, 2020); see also United States v. Route, 458 F.Supp.3d
 9   1285, 1288 (W.D. Wash. Apr. 29, 2020) (collecting cases). Because Defendant “has not satisfied
10   the exhaustion requirement, the court lacks authority to grant relief under § 3582(c)(1)(A)(i).”
11   United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25,
12   2020).
13            Additionally, Cambridge has failed to prove extraordinary and compelling reasons for his
14   release. Cambridge lists his underlying medical conditions as asthma, depression, and anxiety.
15   The Centers for Disease Control and Prevention (“CDC”), now with research and greater
16   understanding of COVID-19, states that people “with moderate to severe asthma may be at a
17   higher risk of getting very sick from COVID-19.” CENTERS FOR DISEASE CONTROL AND
18   PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html
19   (las visited Jan. 20, 2021) (emphasis added). The CDC does not state that asthma places
20   individuals at higher risk, only that it may be possible. A recent study found that “unlike
21   influenza and other viruses the [COVID-19] burden in patients with asthma has been less
22   evident.” Jose Luis Izquierdo, et al., The Impact of COVID-19 on Patients with Asthma,
23   EUROPEAN RESPIRATORY JOURNAL (Nov. 5, 2020),
24   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7651839/. The study also found that patients
25   “with asthma who also had a diagnosis of COVID-19 were older, predominantly women, and
26   had higher prevalence of hypertension, dyslipidemia, diabetes, obesity, and smoking habits than
27   asthmatic individuals without COVID-19.” Id. “The higher prevalence of hypertension,
28   dyslipidemia, diabetes, and obesity was further confirmed in those patients requiring hospital



                                                     -3-
     Case 2:17-cr-00227-KJD-NJK Document 65 Filed 01/22/21 Page 4 of 4



 1   admission, as compared with those who only required outpatient management.” Id. The presence
 2   of other comorbidities appears to place individuals at a greater risk of danger from COVID-19
 3   than asthma. Although the study shows “a higher frequency of COVID-19 in patients with
 4   asthma, the manifestation of the disease in this clinical population was not particularly severe.”
 5   Id. Asthma does not appear to put Cambridge at any additional risk.
 6          Additionally, Cambridge has not provided, and the Court is unaware of, evidence that
 7   depression and anxiety place Cambridge at increased risk of COVID-19. See COVID-19: WHO’S
 8   AT HIGHER RISK OF SERIOUS SYMPTOMS?,       https://www.mayoclinic.org/diseases-
 9   conditions/coronavirus/in-depth/coronavirus-who-is-at-risk/art-
10   20483301#:~:text=People%20with%20several%20chronic%20conditions,COVID%2D19%20sy
11   mptoms (last visited Jan. 20, 2021) (discussing the underlying medical conditions that place
12   individuals at higher risk of serious symptoms, and not mentioning anxiety or depression); see
13   also PEOPLE WITH CERTAIN MEDICAL CONDITIONS, https://www.cdc.gov/coronavirus/2019-
14   ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan. 20, 2021)
15   (same). Because Cambridge failed to exhaust administrative remedies prior to filing this motion
16   and failed to prove extraordinary and compelling reasons for his release, his motion is denied.
17          IV.     Conclusion
18          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate
19   Release (#60) is DENIED.
20   Dated this 21st day of January, 2021.
21
                                                   _____________________________
22
                                                    Kent J. Dawson
23                                                  United States District Judge

24
25
26
27
28



                                                     -4-
